Exhibit 10.2

EXECUTION COPY

ADDITIONAL SECURED PARTY CONSENT

 

     

JPMorgan Chase Bank, N.A.

1111 Fannin, 10th Floor

Houston, Texas 770002

Investment Bank Loan

Operations

c/o Clarence Lowe, Doc

Workflow Management

January 31, 2013

The undersigned is the Authorized Representative for persons wishing to become
Secured Parties (the “New Secured Parties”) under the Third Amended and Restated
Collateral Agreement, dated as of January 29, 2010 (as amended, supplemented or
otherwise modified from time to time, the “Collateral Agreement”), among
MOMENTIVE SPECIALTY CHEMICALS HOLDINGS LLC (f/k/a HEXION LLC), a Delaware
limited liability company, as Holdings, MOMENTIVE SPECIALTY CHEMICALS INC.
(f/k/a HEXION SPECIALTY CHEMICALS, INC.), a New Jersey corporation, as U.S.
Borrower, each Subsidiary Party party thereto and JPMORGAN CHASE BANK, N.A., as
Applicable First Lien Representative (in such capacity, the “Applicable First
Lien Representative”). Capitalized terms in this Agreement but not otherwise
defined herein have the meanings set forth in the Collateral Agreement (or, if
not defined therein, in the Credit Agreement).

Section 1: General.

In consideration of the foregoing, the undersigned hereby:

(i) represents that it has been duly authorized by the New Secured Parties to
(x) become a party to the Collateral Agreement on behalf of the New Secured
Parties under that certain first supplemental indenture, dated as of the date
hereof (as amended, supplemented or otherwise modified from time to time, the
“First Supplemental Indenture”), by and among Wilmington Trust, National
Association, as trustee (the “First Lien Trustee”), Hexion U.S. Finance Corp.,
as issuer (the “Issuer”), and the guarantors named therein, which First
Supplemental Indenture amends and supplements that certain indenture, dated as
of March 14, 2012, among the Issuer, the guarantors named therein and the First
Lien Trustee (the obligations of the Issuer and the guarantors under the First
Supplemental Indenture, the “Additional Secured Obligations”) and (y) act as the
Authorized Representative for the New Secured Parties under the Collateral
Agreement;

(ii) acknowledges that it has received a copy of the Collateral Agreement and
the First Lien Intercreditor Agreement;

(iii) appoints and authorizes the Applicable First Lien Representative to take
such action as agent on its behalf and on behalf of all other Secured Parties
and to exercise such powers under the Collateral Agreement and First Lien
Intercreditor Agreement as are delegated to the Applicable First Lien
Representative by the terms thereof, together with all such powers as are
reasonably incidental thereto; and



--------------------------------------------------------------------------------

(iv) accepts and acknowledges the terms of the First Lien Intercreditor
Agreement applicable to it and the New Secured Parties and agrees to serve as
Authorized Representative for the New Secured Parties with respect to the
Additional Secured Obligations and agrees on its own behalf and on behalf of the
New Secured Parties to be bound by the terms thereof applicable to holders of
Other First Lien Obligations, with all the rights and obligations of a Secured
Party thereunder and bound by all the provisions thereof as fully as if it had
been a Secured Party on the Intercreditor Effective Date and agrees that its
address for receiving notices pursuant to the First Lien Security Documents (as
defined in the First Lien Intercreditor Agreement) shall be as follows:

Wilmington Trust, National Association

Corporate Capital Markets

50 South Sixth Street

Suite 1290

Minneapolis, Minnesota 55402

Telephone: 612-217-5632

Facsimile: 612-217-5651

Attention: Hexion Administrator

The Applicable First Lien Representative, by acknowledging and agreeing to this
Additional Secured Party Consent, accepts the appointment set forth in clause
(iii) above.

Section 2: Parallel Debt Notes Obligations.

For the purposes of creating security rights governed by Dutch law,

(a) the Issuer hereby irrevocably and unconditionally undertakes to pay to the
Collateral Agent (as defined in the First Lien Intercreditor Agreement) (the
“Collateral Agent”) an amount equal to the aggregate amount payable
(verschuldigd) by it to the holders of the Additional Secured Obligations. The
payment undertaking of the Issuer under this Section 2(a) is hereinafter
referred to as its “Parallel Debt Notes Obligations”;

(b) the Parallel Debt Notes Obligations of the Issuer constitute obligations and
liabilities of the Issuer to the Collateral Agent which are separate and
independent from, and without prejudice to, the Additional Secured Obligations
and the Parallel Debt Notes Obligations represent the Collateral Agent’s own
independent right to receive payment of the Parallel Debt Notes Obligations from
the Issuer;

(c) the Parallel Debt Notes Obligations will be payable in the currency or
currencies of the corresponding Additional Secured Obligations and will become
due and payable as and when and to the extent one or more of the Additional
Secured Obligations become due and payable;

(d) to the extent the Collateral Agent receives any amount in payment of the
Parallel Debt Notes Obligations of the Issuer, the Collateral Agent shall
distribute that amount among the New Secured Parties in accordance with the
First Lien Intercreditor Agreement and any other applicable intercreditor
agreement. Upon receipt by the Collateral Agent of any amount in payment

 

2



--------------------------------------------------------------------------------

of the Parallel Debt Notes Obligations (a “Received Amount”), the corresponding
Additional Secured Obligations shall be reduced by amounts totaling an amount (a
“Deductible Amount”) equal to the Received Amount in the manner as if the
Deductible Amount were received by the Collateral Agent as a payment of the
relevant Additional Secured Obligations on the date of receipt by the Collateral
Agent of the Received Amount; and

(e) the Issuer and the Collateral Agent acknowledge and confirm that, pursuant
to the provisions contained in this Section 2, the amount which may become
payable by the Issuer as its Parallel Debt Notes Obligations from time to time
shall not exceed the aggregate amount which is payable for principal and
interest under the Additional Secured Obligations from time to time.

THIS ADDITIONAL SECURED PARTY CONSENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Signatures Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Additional Secured Party
Consent to be duly executed by its authorized officer as of the date first set
forth above.

 

   

WILMINGTON TRUST BANK, NATIONAL ASSOCIATION, AS FIRST LIEN TRUSTEE

AND AS AUTHORIZED REPRESENTATIVE

FOR NEW SECURED PARTIES

    By:   

/s/ Jane Schweiger

      

Name: Jane Schweiger

Title: Vice President

ACKNOWLEDGED AND AGREED:

 

JPMORGAN CHASE BANK, N.A.,

AS APPLICABLE FIRST LIEN REPRESENTATIVE

AND COLLATERAL AGENT

     By:  

/s/ Peter S. Predun

      

Name: Peter S. Predun

Title: Executive Director

    

[Signature Page to Additional Secured Party Consent]



--------------------------------------------------------------------------------

MOMENTIVE SPECIALTY CHEMICALS
HOLDINGS LLC By:   /s/ Ellen G. Berndt  

Name: Ellen G. Berndt

 

Title: Vice President and Secretary

MOMENTIVE SPECIALTY CHEMICALS INC. By:   /s/ Ellen G. Berndt  

Name: Ellen G. Berndt

 

Title: Vice President and Secretary

HEXION U.S. FINANCE CORP. By:   /s/ Ellen G. Berndt  

Name: Ellen G. Berndt

 

Title: Vice President and Secretary

BORDEN CHEMICAL FOUNDRY, LLC By:   /s/ Ellen G. Berndt  

Name: Ellen G. Berndt

 

Title: Vice President and Secretary

MOMENTIVE INTERNATIONAL INC. By:   /s/ Ellen G. Berndt  

Name: Ellen G. Berndt

 

Title: Vice President and Secretary

MOMENTIVE SPECIALTY CHEMICALS INVESTMENTS INC. By:   /s/ Ellen G. Berndt  

Name: Ellen G. Berndt

 

Title: Vice President and Secretary

[Signature Page to Additional Secured Party Consent]



--------------------------------------------------------------------------------

MOMENTIVE CI HOLDING COMPANY
(CHINA) LLC By:   Lawter International Inc., its sole managing member By:   /s/
Ellen G. Berndt  

Name: Ellen G. Berndt

 

Title: Vice President and Secretary

HSC CAPITAL CORPORATION By:   /s/ Ellen G. Berndt  

Name: Ellen G. Berndt

 

Title: Vice President and Secretary

LAWTER INTERNATIONAL INC. By:   /s/ Ellen G. Berndt  

Name: Ellen G. Berndt

 

Title: Vice President and Secretary

OILFIELD TECHNOLOGY GROUP, INC. By:   /s/ Ellen G. Berndt  

Name: Ellen G. Berndt

 

Title: Vice President and Secretary

NL COOP HOLDINGS LLC

By:   Momentive Specialty Chemicals Inc., its sole member By:   /s/ Ellen G.
Berndt  

Name: Ellen G. Berndt

 

Title: Vice President and Secretary

[Signature Page to Additional Secured Party Consent]